DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 13 and 15 – 26 are pending.
Claims 1 – 13, 15 – 18, 25 and 26 are rejected.
Claims 19 – 24 are withdrawn.
Response to Amendment
The amendment to claims 1 – 13, 15 – 18, 25 and 26, submitted May 23, 2022 is acknowledged and entered. 
The amendment to the specification, submitted May 23, 2022 is acknowledged and entered.
Specification
The specification has not been further checked to the extent necessary to determine the presence of all possible minor errors, e.g., typographical, grammar, idiomatic, syntax, publication, and etc. Applicants' cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has  complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.
Response to Arguments
Applicant’s arguments, see page 12, filed May 23, 2022, with respect to the objection to the specification have been fully considered and are persuasive in view of the amendment.  The objection to the specification of paragraph [0081] has been withdrawn. 
Applicant’s arguments, see page 12, filed May 23, 2022, with respect to the objection to claims 1, 2, 4, 5, 7, 11, 13, 17, 18 and 25 have been fully considered and are persuasive in view of the amendments.  The objection claims 1, 2, 4, 5, 7, 11, 13, 17, 18 and 25 has been withdrawn.
Applicant’s arguments, see page 13, filed May 23, 2022, with respect to the objection to claims 1, 2, 4, 5, 7, 11, 13, 17, 18 and 25 have been fully considered and are persuasive in view of the amendments.  The objection claims 1, 2, 4, 5, 7, 11, 13, 17, 18 and 25 has been withdrawn.
Applicant’s arguments, see pages 11 and 13 filed May 23, 2022, with respect to the rejection(s) of claim(s) 1 – 13, 15 – 18, 25 and 26 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of US 9,242,189 (Buese et al.); U.S. 2006/0041154 (Britt); U.S. 9,132,363 (Joseph), necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites the limitation; “the solvent collection line is coupled to the solvent source”.  A review of Figures 1 and 6 do not solvent collection lines 190/290 coupled to solvent source 120/216.  For this reason, the claim lacks clarity.  Applicant may want to amend the claim to state that the solvent collection line is in fluid communication with the4 solvent source.
Claim 11 recites the limitation "the conditioned solvent" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may want to amend the claims to read; “a compressed solvent”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 7, 8, 9, 10 and 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Buese et al. (US 9,242,189) in view of Balass (US 2008/0128261).
Regarding claim 1, Buese discloses a system (Fig. 1 & col. 2, ln 21 – 23) for extracting solutes from a plant material, the system comprising:
a solvent source arranged to receive and provide a solvent (Fig. 1:160);
a plurality of detachable canisters (Fig. 1:111, 112, 113, 114; col. 4, ln 21 – 23 & col. 4, ln 66 to col. 5, ln 3) adapted to contain the plant material (col. 2, ln 51 – 55), each of the plurality of canisters arranged downstream of the solvent source for receiving liquid solvent (Fig .1: 160, 161, 114 & col. 3, ln 42 – 45) thereby producing an extract solution of the liquid solvent and an essential oil extracted from the plant material (Fig. 1:129, 140, 142, 190 & col. 3, ln 10 – 18);
a canister interface (Fig. 1:129 connected to 121, 122, 123 and 124) configured to detachably support the plurality of detachable canisters (col. 4, ln 19 – 24 & ln 50 – 51);
at least one extract container (Fig. 1:140) arranged to be in selective fluid communication with at least one of the plurality of detachable canisters (Fig. 1: 140, 129, 123, 113 & 122, 112) for receiving and collecting the extract solution from one or more of the plurality of detachable canisters (col. 3, ln 64 – 67); and
a solvent collection line (Fig. 1: 129) arranged between the at least one extract container (Fig. 1:140) and the solvent source (Fig. 1:160).
Buese appears silent with regards to disclosing  a coolant line that is thermally coupled to the solvent collection line.
However, Buses teaches a chilled compressor (Fig. 1:150 & col. 3 ln 33-34) fluidly coupled with the solvent collection line for cooling a post-extraction portion of solvent..  Further, Balass discloses a distillation system (Fig. 1:100) where collection line (Fig. 1: 122 and 124) is thermally coupled to at least a portion of the solvent collection line (Fig.: 1:130) for cooling and condensing vapors of the distillate ([0045] – [0047]).  The claimed invention as a whole would have been obvious before the effective filing date of the instantly claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to add Balass coolant line to Buese solvent collection line in order to cool and condense vapors of solvent in view of Buese’s disclosure of a chilled compressor.
Regarding claim 2, Buese discloses that the solvent collection line (Fig. 1: 129 & 143) is coupled (Fig. 1:150) to the solvent source (Fig. 1:160).
Regarding claim 6, Buese discloses a solvent collection container (Fig. 1: 140) in fluid communication with the solvent collection line (Fig. 1: 129) and the solvent source (Fig. 1: 160) and arranged upstream of the solvent source (Fig. 1).  
Regarding claim 7, Buese discloses the solvent collection line (Fig. 1: 129) coupled to the solvent collection container (Fig. 1: 140).
Regarding claim 8, Buese discloses at least one pump (Fig. 1:180) directing post-extraction portion and in fluid communication with at least one extraction container (Fig. 1:112, 113) and the solvent collection line (Fig. 1: 129).   
Regarding claim 9, Buese disclose at least one pump (Fig. 1:170) arranged between the at least one extract container (Fig. 1:114) and the solvent source (Fig. 1:160).
Regarding claim 10, Buese discloses the solvent collection container (Fig. 1:140) thermally coupled to the coolant line (Fig. 1:150).
Regarding claim 13, Buese discloses the canister interface a canister interface (Fig. 1:129 connected to 121, 122, 123 and 124)comprising: 
an input valve (Fig. 1:121, 126, 127, 124) for an associated canister of the plurality of canisters (Fig. 1: 111, 112, 113, 114), the input valve operable to selectively adjust between at least an open position for allowing fluid to enter the associated canister and a closed position for restricting fluid from entering the associated canister (col. 3, ln 37 – 49 & col. 4, ln 20 – 21, 50); and
an output valve (Fig. 1:125, 122, 123, 128) for the associated canister, the output valve operable to selectively adjust between at least an open position for allowing fluid to leave the associated canister and a closed position for restricting fluid from leaving the associated canister (col. 3, ln 37 – 49 & col. 4, ln 20 – 21, 50).
	Regarding claim 17, Buese discloses a solvent collection container (Fig. 1:140) in fluid communication with the extract container (Fig. 1: 140) and the solvent source (Fig. 1:160), the solvent collection container arranged to receive the post-extraction
Portion (Fig. 1:143) and direct the post-extraction portion towards the solvent source (Fig. 1:160).
	Regarding claim 18, Buese discloses the at least one extract container (Fig. 1:140) arranged to be in selective fluid communication (Fig. 1:129, 121, 123, 124) with each of the plurality of canisters for selectively collecting the extract solution from each of the plurality of canisters (col. 3, ln 50 – 53).
Claim Rejections - 35 USC § 103
Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buese et al. (9,242,189) in view of Britt (US 2006/0041154).
The teachings of the Buese reference have been set forth as shown above.
Regarding claims 15, the teaching of Buese appears silent to disclose the use of a heating element thermally coupled with an associated cannister of the plurality of detachable canisters, the heating element operable to apply heat to the associated canister. 
Further, regarding claim 16, the teaching of Buese appears silent to disclose the heating element operable to apply heat to the associated canister according to a distilling temperature, the distilling temperature being at least a boiling point of the liquid solvent.
However, Buese discloses an extraction chamber 530 (Fig. 6d) which can have a fluid distributing jacket around the extraction chamber.  The jacket permits the circulation of a heating fluid. Further, other heating sources can be in the reservoirs of the solvent or extraction solution, or on conduits, leading into the extraction chamber. (col. 10, ln 15 – 20 & ln 30 – 33).  Also, Buses discloses that heaters can be included in the system. Britt Fig. 2, 3, 4 and 5 discloses heating element 48 on extraction tank (40) (pp. 1, [0013]).  The heating element (48) warms the contents of extraction tank 40. In Britt the extraction tank (40) is heated by activating its heating element (48). (pp. 2 [0025].   As such, the claimed invention as a whole would have been obvious before the effective filing date of the instantly claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adds Britt’s heating element for the heating jacket of Buese’s system since such a heating element would have been easily controlled to adjust the temperature so to obtain a solvent distilling temperature.
Claim Rejections - 35 USC § 103
Claim(s) 1,  3 – 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buese et al. (US 9,242,189) in view of Balass (US 2008/0128261).
Regarding claim 1, Buese discloses a system (Fig. 7 & col. 2, ln 21 – 23 & col. 10, ln 35 - 326) for extracting solutes from a plant material, the system comprising:
a solvent source arranged to receive and provide a solvent (Fig. 7:663);
a plurality of detachable canisters (Fig. 7:611, 612, 613, 614; col. 10, ln 35 - 39) adapted to contain the plant material (col. 4, ln 45 -- 50), each of the plurality of canisters arranged downstream of the solvent source for receiving liquid solvent (Fig .7: 663, 664, 614 & col. 4, ln 39 - 43) thereby producing an extract solution of the liquid solvent and an essential oil extracted from the plant material (Fig. 7:668, 620 & col. 4, ln 45 - 56);
a canister interface (Fig. 7:668 connected to 621, 622, 623 and 624) configured to detachably support the plurality of detachable canisters (col. 4, ln 19 – 24 & ln 50 – 51);
at least one extract container (Fig. 7:620) arranged to be in selective fluid communication with at least one of the plurality of detachable canisters (Fig. 7: 620, 668, 123, 622, 612, 623, 613 & 623, 613) for receiving and collecting the extract solution from one or more of the plurality of detachable canisters (col. 4, ln 39 - 56); and
a solvent collection line (Fig. 7:668) arranged between the at least one extract container (Fig. 7:620) and the solvent source (Fig. 7:663).
Buese appears silent with regards to disclosing  a coolant line that is thermally coupled to the solvent collection line.
However, Buses teaches a chilled compressor (Fig. 1:150 & col. 3 ln 33-34) fluidly coupled with the solvent collection line for cooling a post-extraction portion of solvent..  Further, Balass discloses a distillation system (Fig. 1:100) where collection line (Fig. 1: 122 and 124) is thermally coupled to at least a portion of the solvent collection line (Fig.: 1:130) for cooling and condensing vapors of the distillate ([0045] – [0047]).  The claimed invention as a whole would have been obvious before the effective filing date of the instantly claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to add Balass coolant line to Buese solvent collection line in order to cool and condense vapors of solvent in view of Buese’s disclosure of a chilled compressor.
Regarding claim 3, Buses discloses a solvent collection line (Fig. 7:669 to 651 to 656) thermally coupled with a coiled portion of the coolant line (Fig.3:256 & col. 8, ln 13 – 33).
Regarding claim 4, Buses discloses the coolant line thermally coupled with a coiled portion of the solvent collection line (Fig.3:251, 256 & col. 8, ln 13 – 33).
.Regarding claim 5, Buses discloses with the solvent collection line (Fig. 7:669 to 651 to 656) comprising a first coiled portion (Fig 7:256, Fig. 7, 251)and the coolant line comprising a second coiled portion (Fig. 7: 256), the first coiled portion thermally coupled to the second coiled portion (Fig. 7: 250 & col. 8, ln 13 – 33).
 	Regarding claim 11, Buses discloses a solvent compressor (Fig. 7:680) arranged to receive the liquid solvent; the solvent compressor configured to compress the liquid solvent to a predetermined pressure; and the solvent compressor further arranged to communicate (Fig. 7:680, 682, 656, 662, 663) the conditioned solvent at the predetermined pressure to one or more of the plurality of canisters (col. 11, ln 26 – 31, Fig. 7:663, 664, 614).
	Regarding claim 12, Buses discloses the system with the solvent source thermally coupled to the coolant line (Fig.: 7:680, 682, 656, 662, 663).
Claim Rejections - 35 USC § 103
Claim(s) 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Buese et al. (US 9,242,189) in view of Balass (US 2008/0128261).
Regarding claim 25, Buese discloses a system (Fig. 1 & col. 2, ln 21 – 23) for extracting solutes from a plant material, the system comprising:
a solvent source arranged to receive and provide a solvent (Fig. 1:160);
at least one canisters (Fig. 1:111, 114; col. 4, ln 21 – 23 & col. 4, ln 66 to col. 5, ln 3) adapted to contain the plant material (col. 2, ln 51 – 55), the at least one canister arranged downstream of the solvent source for receiving liquid solvent (Fig .1: 160, 161, 114 & col. 3, ln 42 – 45) thereby producing an extract solution of the liquid solvent and an essential oil extracted from the plant material (Fig. 1:129, 140, 142, 190 & col. 3, ln 10 – 18);
a canister interface (Fig. 1:129 connected to 121, 122, 123 and 124) configured to detachably support the plurality of detachable canisters (col. 4, ln 19 – 24 & ln 50 – 51);
at least one extract container (Fig. 1:140) arranged to be in selective fluid communication with at least one canisters (Fig. 1: 140, 129, 123, 113 & 122, 112) for receiving and collecting the extract solution from the at least one canister (col. 3, ln 64 – 67); and
a solvent collection line (Fig. 1: 129) arranged between the at least one extract container (Fig. 1:140) and the solvent source (Fig. 1:160).
Buese appears silent with regards to disclosing  a coolant line that is thermally coupled to the solvent collection line.
However, Buses teaches a chilled compressor (Fig. 1:150 & col. 3 ln 33-34) fluidly coupled with the solvent collection line for cooling a post-extraction portion of solvent..  Further, Balass discloses a distillation system (Fig. 1:100) where collection line (Fig. 1: 122 and 124) is thermally coupled to at least a portion of the solvent collection line (Fig.: 1:130) for cooling and condensing vapors of the distillate ([0045] – [0047]).  The claimed invention as a whole would have been obvious before the effective filing date of the instantly claimed invention to a person of ordinary skill in the art to which the claimed invention pertains to add Balass coolant line to Buese solvent collection line in order to cool and condense vapors of solvent in view of Buese’s disclosure of a chilled compressor.
Regarding claim 25, Buses discloses at least one canister (Fig.: 1:111) adapted to contain a lavender plant material. (col. 2, ln 55 – 58).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13, 15 – 18, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 – 9 and 11 - 20 of U.S. Patent No. 9,144,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of claims 1 and 25 of  are the same as the structural limitations of 1, 13 and 17 of US Patent 9,144, 751, but recited differently using similar words.  The same applies to claims 2 – 13, 15 – 18 and 25 in the instantly claimed application compared to claims 2 – 4, 6 – 9, 11, 12, 14 – 16 and 18 – 20 of US Patent 9,144,751.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13, 15 – 18, 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2,  4 – 20 and 22 - 25 of copending Application No. 16/548,663 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations independent claim 1 and 25 are the same as the structural limitations of claims 1 and 15 of US Patent Application 16/548,663, but recited differently using similar words.  The same applies to claims 2 – 13, 15 – 18 and 25 in the instantly claimed application compared to claims 2, 4 – 14, 16 – 20 and 22 - 25 of copending US Patent Application 16/548,663.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,132,363 (Joseph);  U.S. 5,074,332 (Jones); U.S. 3,267,689 (Liebert); U.S. 2,457,251 (Main); U.S. 2004/0147769 (Davis) and U.S. 2009/0050548 (Shirkhan).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622